Exhibit 10.1

EXECUTION COPY

INDEMNIFICATION AGREEMENT

This Indemnification Agreement, dated as of             , 2011, is made by and
among Cedar Fair Management, Inc., an Ohio corporation (the “Company”), Cedar
Fair, L.P., a Delaware limited partnership (the “Partnership,” and together with
the Company “Cedar Fair”) and                     (the “Indemnitee”).

RECITALS

A. It is essential to the Company to attract and retain as directors, officers
and representatives highly qualified, experienced and competent persons;

B. The Company is the general partner of the Partnership, and the Company’s
officers and directors serve indirectly as the officers and directors of the
Partnership;

C. The Company, the Partnership and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors, officers and
representatives of companies in today’s environment;

D. The Company’s Regulations require the Company to indemnify its directors and
officers to the full extent permitted by applicable law, expressly provide that
the indemnification provisions set forth therein are not exclusive, and
contemplate that contracts may be entered into between the Company and its
directors and officers with respect to indemnification;

E. The Company and the Partnership desire and have requested Indemnitee to serve
or continue to serve as a director or officer of the Company and of the
Partnership free from undue concern for unwarranted claims for damages arising
out of or related to such services to the Company and Partnership; and

F. Indemnitee is willing to serve, continue to serve or to provide additional
service for or on behalf of the Company and Partnership for so long as the
Company and Partnership continue to provide on an acceptable basis adequate and
reliable indemnification against certain liabilities and expenses which may be
incurred by Indemnitee.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and intending to be legally bound hereby, the
parties agree as follows:

1. Indemnification Generally.

(a) Indemnification for Judgments and Expenses. Cedar Fair shall indemnify
Indemnitee to the fullest extent permitted by law against any and all liability,
judgments, fines, penalties, amounts paid in settlement, costs and expenses
(including attorneys’ fees), actually and reasonably incurred by Indemnitee
(“Expenses”) in connection with or resulting from any threatened, pending, or
completed claim, action, suit, or proceeding (whether brought by or in the right
of the Company or such other entity or otherwise),



--------------------------------------------------------------------------------

civil, criminal, administrative, or investigative, or in connection with an
appeal relating thereto (each a “Proceeding”), in which [he/she] may become
involved, as a party or otherwise, by reason of being or having been a director,
officer, or employee of the Company or the Partnership or a director, trustee,
officer, employee, member, manager, or agent of such other entity at the request
of the Company or the Partnership, or by reason of any past or future action
taken or not taken in such capacity, whether or not [he/she] continues to be
such at the time such liability or expense is incurred, to the fullest extent
permitted by law.

(b) Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company or the Partnership for some or a
portion of the judgments and Expenses arising from or relating to a claim,
action, suit or proceeding but not, however, for all of the total amount
thereof, the Company or the Partnership shall nevertheless indemnify Indemnitee
for the portion to which Indemnitee is entitled.

(c) Successful Defense Expenses. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any claim, action, suit or proceeding of the character
described herein, or in defense of any claim, issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified against all
Expenses incurred in connection therewith as a matter of right.

2. Advancement of Expenses.

(a) Advance Payment of Expenses.

(i) Expenses (including attorneys’ fees) incurred by Indemnitee in defending a
Proceeding shall be paid by Cedar Fair in advance of the final disposition of
such Proceeding after receipt by Cedar Fair of (A) the written notice pursuant
to Paragraph 3(a), (B) a statement or statements from Indemnitee requesting such
advance or advances from time to time, (C) an undertaking by or on behalf of
Indemnitee to repay such amount or amounts, only if, and to the extent that, it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
by the Company as authorized by this Agreement, permitted by applicable law or
otherwise, and (D) receipt by Cedar Fair of all other undertakings required by
law.

(ii) That portion of Expenses which represents attorneys’ fees and other costs
incurred in defending any Proceeding shall be paid by Cedar Fair within thirty
(30) days of its receipt of such notices, statements and undertakings, together
with reasonable documentation evidencing the amount and nature of such Expenses.

(b) Enforcement of Indemnification. Cedar Fair shall indemnify Indemnitee
against any and all reasonable Expenses that are incurred by Indemnitee in
connection with any claim asserted against or action brought by Indemnitee for
indemnification of

 

2



--------------------------------------------------------------------------------

Expenses or advance payment of Expenses by Cedar Fair under this Agreement or
under any other agreement, the Company’s Articles of Incorporation and
Regulations, the Partnership Agreement, statute or rule of law now or hereafter
in effect relating to claims under this Agreement if Indemnitee ultimately is
determined to be entitled to such indemnification or advance expense payment, as
the case may be.

3. Notification Requirements and Defense of Claim.

(a) Notice of Proceeding. Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee shall, if a claim thereof is to be
made against Cedar Fair hereunder, notify Cedar Fair in writing in accordance
with paragraph 15 of this Agreement of the commencement of the Proceeding. The
failure to promptly notify Cedar Fair of the commencement of the Proceeding, or
Indemnitee’s request for indemnification, will not relieve Cedar Fair from any
liability that it may have to Indemnitee under this Agreement, except to the
extent Cedar Fair is prejudiced in its defense of such Proceeding as a result of
such failure.

(b) Request for Indemnification. To obtain indemnification, Indemnitee shall
promptly submit to Cedar Fair a written request, including such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Company shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors that Indemnitee has requested
indemnification and take such actions as may be required by applicable law.

(c) Cedar Fair Assumption of Defense. In the event Cedar Fair shall be obligated
to pay the Expenses of Indemnitee with respect to any Proceeding, as provided in
this Agreement, Cedar Fair shall be entitled to assume the defense of such
Proceeding, with counsel reasonably acceptable to Indemnitee, upon the delivery
to Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by Cedar Fair, Cedar Fair will not be liable to Indemnitee for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that (1) Indemnitee shall have the right to employ Indemnitee’s own
counsel in such Proceeding at Indemnitee’s expense and (2) if (i) the employment
of counsel by Indemnitee has been previously authorized in writing by Cedar
Fair, (ii) counsel to Cedar Fair or Indemnitee shall have reasonably concluded
that there may be a conflict of interest or position, or reasonably believes
that a conflict is likely to arise, on any significant issue between Cedar Fair
and Indemnitee in the conduct of any such defense or (iii) Cedar Fair shall not,
in fact, have employed counsel to assume the defense of such Proceeding, then
the fees and expenses of Indemnitee’s counsel shall be at the expense of Cedar
Fair, except as otherwise expressly provided by this Agreement. Cedar Fair shall
not be entitled, without the consent of Indemnitee, to assume the defense of any
claim brought by or in the right of Cedar Fair or as to which counsel for Cedar
Fair or Indemnitee shall have reasonably made the conclusion provided for in
clause (ii) above.

 

3



--------------------------------------------------------------------------------

(d) Limitations. Cedar Fair shall have no obligation to indemnify Indemnitee
under this Agreement for amounts paid in settlement of any Proceeding without
Cedar Fair’s prior written consent, which shall not be unreasonably withheld.
Indemnitee shall not make any admission or effect any settlement with respect to
a Proceeding without Cedar Fair’s written consent unless Indemnitee shall have
determined to undertake [his/ her] own defense in such matter and has waived the
benefits of this Agreement in a writing delivered to Cedar Fair. Cedar Fair
shall not settle any Proceeding to which Indemnitee is a party in any manner
which would impose any Expense on Indemnitee without his or her written consent.
Neither Indemnitee nor Cedar Fair will unreasonably withhold consent to any
proposed settlement. Indemnitee and Cedar Fair shall cooperate to the extent
reasonably possible with each other and with Cedar Fair’s insurers, in attempts
to defend or settle such Proceeding.

4. Extraordinary Transaction.

(a) Definition. For purposes of this Agreement, an “Extraordinary Transaction”
includes:

(i) With respect to the Company, (A) a merger, consolidation, or reorganization
in which the Company is not the surviving entity, (B) any sale of all or
substantially all of the assets of the Company, (C) any liquidation of the
Company, (D) any “change in control” as defined in Section 409A of the Internal
Revenue Code and (E) the removal of the Company as the general partner of the
Partnership; and

(ii) With respect to the Partnership, (A) a tender offer shall be made and
consummated for the ownership of securities of the Partnership representing 25%
or more of the combined voting power of Partnership’s then outstanding voting
securities, (B) the Partnership shall be merged or consolidated with another
corporation and as a result of such merger or consolidation 50% or less of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the former shareholders of the Partnership, other than
affiliates (within the meaning of the Securities Exchange Act of 1934 (the
“Exchange Act”)) of any party to such merger or consolidation, as the same shall
have existed immediately prior to such merger or consolidation, (C) the
Partnership shall sell substantially all of its assets to another corporation
which is not a wholly-owned subsidiary of the Partnership, (D) any person (as
such term is used in Sections 3(a)(9) and 13(d)(3) of the Exchange Act) is or
becomes the beneficial owner, directly or indirectly, of securities of the
Partnership representing 25% or more of the combined voting power of the
Partnership’s then outstanding securities; (E) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Partnership cease for any reason to constitute at
least a majority thereof unless the election, or the nomination for election by
the Partnership’s shareholders, of each new director was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of the period, (F) any liquidation of the Partnership, (G) any
“change in control” as defined in Section

 

4



--------------------------------------------------------------------------------

409A of the Internal Revenue Code, and (H) the removal of the Company as the
General Partner of the Partnership. For purposes of this Agreement, ownership of
voting securities shall take into account and include ownership as determined by
applying the provisions of Rule 13d-3(d)(1)(i) of the Exchange Act (as then in
effect).

(b) Covenants. Cedar Fair agrees that if there is an Extraordinary Transaction
with respect to either the Company or the Partnership, then Cedar Fair shall:

(i) With respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnity payments under this Agreement or under any other
agreement, the Company’s Articles of Incorporation or Regulations, the
Partnership Agreement (as defined in this Agreement), statute or rule of law now
or hereafter in effect relating to claims hereunder, the Company shall seek
legal advice only from special, independent counsel selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld), and
who has not otherwise performed services for the Company or Indemnitee within
the last five years (other than in connection with such matters); provided,
however, a majority of the Company’s Board of Directors, which majority were
directors immediately prior to such Extraordinary Transaction, may waive this
requirement. The Company agrees to pay the reasonable fees of the special,
independent counsel referred to above and to indemnify fully such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto; and

(ii) Have the obligations of Cedar Fair under this Agreement expressly assumed
by the survivor, purchaser or successor, as the case may be, in such
Extraordinary Transaction or otherwise adequately provide for the satisfaction
of the Company’s and the Partnership’s obligations under this Agreement, in a
manner acceptable to Indemnitee.

(c) Escrow Reserve. Immediately prior to an Extraordinary Transaction, Cedar
Fair shall fund an escrow of thirty million dollars ($30,000,000) as collateral
security for its obligations under this Agreement and under similar agreements
with other directors, officers and representatives by depositing assets or bank
letters of credit in escrow or reserving lines of credit that may be drawn down
by an escrow agent in the dedicated amount (the “Escrow Reserve”); provided,
however, that the terms of any such Escrow Reserve may provide that the cash,
securities or letters or lines of credit available thereunder shall be utilized
for the indemnification or advancement of expenses provided for in this
Agreement only in the event that there shall have occurred within the preceding
five years a an Extraordinary Transaction of the Company or Partnership. The
Company shall promptly provide Indemnitee with a true and complete copy of the
agreement relating to the establishment and operation of the Escrow Reserve,
together with such additional documentation or information with respect to the
escrow as Indemnitee may from time to time reasonably request. The Company shall
promptly deliver an executed copy of this Agreement to the Escrow Reserve agent
to evidence to

 

5



--------------------------------------------------------------------------------

the agent that Indemnitee is a beneficiary of the Escrow Reserve and shall
deliver to Indemnitee the escrow agent’s signed receipt evidencing that
delivery.

5. No Presumption. For purposes of this Agreement, the termination of any claim,
action, suit or proceeding, by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

6. Nonexclusivity. The rights of the Indemnitee hereunder shall be in addition
to any other rights Indemnitee may now or hereafter have to indemnification by
the Company and the Partnership. More specifically, the parties intend that
Indemnitee shall be entitled to indemnification to the maximum extent permitted
by any or all of the following:

(a) The fullest benefits provided by the Company’s Regulations in effect on the
date hereof, a copy of the relevant portions of which are attached hereto as
Exhibit A;

(b) The fullest benefits provided by the Company’s Articles of Incorporation and
Regulations or their equivalent in effect at the time the Expenses are incurred
by Indemnitee;

(c) The fullest benefits provided by the Fifth Amended and Restated Agreement of
Limited Partnership (the “Partnership Agreement”) of the Partnership, in effect
as of the date hereof, a copy of the relevant portions of which are attached
hereto as Exhibit B, and as in effect at the time the Expenses are incurred;

(d) The fullest benefits allowable under Ohio law (or any other law applied in
accordance with Paragraph 19) in effect at the date hereof or as the same may be
amended to the extent that such benefits are increased thereby;

(e) The fullest benefits allowable under the law of the jurisdiction under which
the Company exists at the time the Expenses are incurred by the Indemnitee; and

(f) Such other benefits as are or may be otherwise available to Indemnitee
pursuant to this Agreement, any other agreement or otherwise.

The parties intend that combination of two or more of the benefits referred to
in (a) through (f) shall be available to Indemnitee to the extent that the
document or law providing for such benefits does not require that the benefits
provided therein be exclusive of other benefits. The document or law providing
for benefits or payments listed in (a) through (f) above is referred to in this
Agreement as the “Applicable Document.” Cedar Fair hereby undertakes to use its
best efforts to assist Indemnitee, in all proper and legal ways, to obtain all
such benefits to which Indemnitee is entitled.

7. Exclusions. Notwithstanding the scope of indemnification which may be
available to Indemnitee from time to time under this Agreement or any Applicable
Document, no

 

6



--------------------------------------------------------------------------------

indemnification, reimbursement or payment shall be required of Cedar Fair
hereunder with respect to:

(a) any claim or any part thereof arising under Section 16(b) of the Exchange
Act pursuant to which Indemnitee shall be obligated to pay any penalty, fine,
settlement or judgment;

(b) any obligation of Indemnitee based upon or attributable to Indemnitee
gaining in fact any personal gain, profit or advantage to which Indemnitee was
not entitled;

(c) any proceeding or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting, or similar agreements the Indemnitee may be party to
with the Company, the Partnership or one of its affiliates; or

(d) any proceeding initiated by Indemnitee without the consent or authorization
of the Board of Directors of the Company, provided that this exclusion shall not
apply with respect to any claims brought by Indemnitee to enforce Indemnitee’s
rights under this Agreement.

8. Liability Insurance. The Company and the Partnership shall maintain
directors’ and officers’ liability insurance that is at least as favorable to
Indemnitee as the policy in effect on the date hereof, and the Company shall
maintain such insurance coverage for so long as Indemnitee’s services are
covered under this Agreement, provided and to the extent that such insurance is
available on a reasonable commercial basis acceptable to the Company and the
Partnership. In the event that such insurance becomes unavailable in the amount
of the present policy limits or is only available at premium costs and under
policy terms that are not acceptable to the Company and the Partnership, then
the Company and the Partnership may forego maintenance of all or a portion of
such insurance coverage. However, in the event of any reduction in (or
cancellation of) such insurance coverage (whether voluntary or involuntary), the
Company and the Partnership, shall, and hereby agree to, stand as a self-insurer
with respect to the coverage, or portion thereof, not retained, and shall
indemnify the Indemnitee against any loss arising out of the reduction in or
cancellation of such insurance coverage.

9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of Cedar Fair or any affiliate of Cedar
Fair against Indemnitee, Indemnitee’s spouse, heirs, executors or personal or
legal representatives after the expiration of two years from the date of accrual
of such cause of action, and any claim or cause of action of Cedar Fair or its
affiliate shall be extinguished and deemed released unless asserted by the
timely filing of legal action within such two-year period; provided, however,
that if any shorter period of limitations is otherwise applicable to any such
cause of action, such shorter period shall govern.

10. Change in Law. Notwithstanding any other provision of this Agreement, no
modification to the Company’s Articles of Incorporation or Regulations or the
Partnership Agreement from or after the date of this Agreement shall impair,
impede or limit the rights of the

 

7



--------------------------------------------------------------------------------

Indemnitee under this Agreement. In the event of any change after the date of
this Agreement to any applicable law, statute or rule that expands the right of
Cedar Fair to indemnify a member of its Board of Directors, or former director,
or an officer, as applicable, such changes shall be ipso facto within the
purview of the Indemnitee’s rights and Cedar Fair’s obligations under this
Agreement. In the event of any change in applicable law, statute or rule that
narrows the right of Cedar Fair to indemnify a member of the Board of Directors
or former director, or an officer, as applicable, the rights and obligations of
the parties under this Agreement shall be modified only to the extent that such
law, statute or rule requires that any such modification be applied in a
retroactive manner and only to the extent that such retroactive application is,
itself, not an unlawful ex post facto modification of the Indemnitee’s rights.

11. Amendments. No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by both of the parties hereto. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions thereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

12. Subrogation. In the event of payment under this Agreement, Cedar Fair shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

13. No Duplication of Payments. Cedar Fair shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, article or otherwise) of the amounts otherwise
indemnifiable under this Agreement.

14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director, officer or representative of the
Company or the Partnership or any other enterprise at the Company’s or the
Partnership’s request.

15. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be considered to have been duly given if delivered
by hand and receipted for by the party to whom the notice, request, demand or
other communication shall have been directed, or mailed by certified mail,
return receipt requested, with postage prepaid:

 

If to the Company:      Cedar Fair Management, Inc.      One Cedar Point Drive
     Sandusky, Ohio 44870      Attention: General Counsel If to the Partnership:
     Cedar Fair, L.P.      One Cedar Point Drive

 

8



--------------------------------------------------------------------------------

     Sandusky, Ohio 44870      Attention: General Counsel If to Indemnitee:     
[Name]      Cedar Fair, L.P.      One Cedar Point Drive      Sandusky, Ohio
44870

or to such other or further address as shall be designated from time to time by
Indemnitee or the Company to the other.

16. Termination. This Agreement may be terminated by either party upon not less
than sixty (60) days’ prior written notice delivered to the other party, but
such termination shall not in any way diminish the obligations of Cedar Fair
hereunder (including the obligation to maintain the Escrow Reserve referred to
in Paragraph 4(d) hereof) with respect to Indemnitee’s activities prior to the
effective date of the termination.

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument, notwithstanding that both parties
are not signatories to the original or same counterpart.

18. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.

19. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Ohio applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws. If a court of competent jurisdiction shall make
a final determination that the provisions of the law of any state other than
Ohio govern indemnification by Cedar Fair of its officers and directors, then
the indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.

 

9



--------------------------------------------------------------------------------

Executed and effective as of this     day of             , 2011.

 

CEDAR FAIR MANAGEMENT, INC.

By:

 

 

Name:

 

 

Title:

 

 

CEDAR FAIR, L.P.

By Cedar Fair Management, Inc., its general partner

By:

 

 

Name:

 

 

Title:

 

 

INDEMNITEE:

 

Name:

 

 

10